t c summary opinion united_states tax_court elmo b and donna l nunnemaker petitioners v commissioner of internal revenue respondent docket no 19314-02s filed date elmo b and donna l nunnemaker pro sese julie l payne and catherine campbell for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in at trial patrick d costello of the university of idaho college of law tax clinic entered an appearance on behalf of petitioners mr costello filed a posttrial brief on behalf of petitioners but petitioners filed a motion to withdraw it and to submit their own posttrial brief which motion was granted by the court on date petitioners filed a motion for withdrawal of counsel which motion was granted by the court effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year after petitioners’ concessions the sole issue for decision is whether dollar_figure of interest_income credited to petitioners’ bank accounts in constitutes gross_income in that year we hold that it does background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in dayton washington during the year in issue petitioners maintained a saving sec_2 unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure petitioners concede respondent’s determinations increasing their taxable dividends and increasing their taxable pension and annuity benefits all amounts are rounded to the nearest dollar in the notice_of_deficiency respondent determined that petitioners failed to report dollar_figure of interest_income the parties stipulated however that the amount of interest_income in dispute is dollar_figure account at washington mutual bank washington mutual petitioners received monthly statements from washington mutual showing that interest earnings were credited to their savings account petitioners received from washington mutual a form 1099-int interest_income reporting that their savings account earned a total of dollar_figure in interest during petitioners could withdraw funds from their savings account including interest earnings without any restrictions petitioners however did not withdraw any of the interest credited to this account petitioners also maintained several certificates of deposit at banner bank cd accounts during the year in issue petitioners received monthly statements from banner bank showing that interest was credited to their respective cd accounts collectively petitioners’ cd accounts earned a total of dollar_figure in interest during petitioners could withdraw the interest on demand but there may have been a penalty for early in the notice_of_deficiency the entry for banner bank listed that petitioners’ account no earned dollar_figure in interest the parties stipulated however that petitioners’ cd accounts collectively were credited with a total of dollar_figure in interest and that account no was credited with only dollar_figure in interest the record does not explain why the notice_of_deficiency lists only account no but this appears to be a source of petitioners’ acrimony towards respondent we further note that the bank records in evidence show that petitioners’ cd accounts collectively were credited with dollar_figure in interest which discrepancy is unexplained in the record withdrawal petitioners however did not withdraw any of the interest credited to these accounts petitioners timely filed a joint federal_income_tax return for using the cash_basis method_of_accounting on their return petitioners reported only that they received dollar_figure of interest_income from sterling savings bank petitioners did not report any interest_income from washington mutual or from the cd accounts in the notice_of_deficiency respondent determined that petitioners received unreported interest_income from washington mutual and from the cd accounts petitioners timely filed a petition with this court challenging the notice_of_deficiency in the petition petitioners state the interest in question was not paid or received by us discussion7 generally interest received by or credited to the taxpayer constitutes gross_income and is fully taxable sec_61 sec_1_61-7 income_tax regs an item_of_gross_income shall be included in income in the taxable_year when received by the taxpayer unless under the taxpayer’s method_of_accounting the the facts are not in dispute and the issue is essentially one of law therefore sec_7491 concerning burden_of_proof has no bearing on this case see 116_tc_438 amount is to be properly accounted for in a different period sec_451 for a taxpayer using the cash receipts and disbursement method_of_accounting an item is includable in gross_income when it is actually or constructively received sec_1_451-1 income_tax regs income although not actually reduced to a taxpayer’s possession is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart for him or otherwise made available so that he may draw upon it at any time sec_1_451-2 income_tax regs however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions sec_1_451-2 income_tax regs generally interest credited on savings bank_deposits is income in the taxable_year when credited sec_1_451-2 income_tax regs petitioners argue that no part of the interest credited to their accounts is taxable to them in because they did not actually receive the interest in hand and they did not withdraw any of the interest earned petitioners further argue that they do not have control of the interest because the bank has sole access to the interest until petitioners actually receive the interest in hand or check petitioners’ arguments are without merit it is well-settled law that interest credited to a taxpayer’s bank account which is available to the taxpayer upon demand without any restrictions constitutes gross_income in the year such interest is credited to the taxpayer’s account petitioners stipulated that the interest at issue was credited to their respective accounts and that they could have withdrawn the interest upon demand without restriction sec_62 cf kelley v commissioner tcmemo_1991_324 a taxpayer’s claim that funds in a certificate of deposit were not available until the date of maturity failed because the funds were available for a fee--a penalty for early withdrawal affd 988_f2d_1218 11th cir the fact that petitioners did not withdraw any of the interest was entirely due to their own volition see 992_f2d_929 9th cir the taxpayer’s failure to withdraw his gains immediately was little different from a failure to withdraw interest which has been credited to a bank account absent substantial limitations the interest is taxable whether withdrawn or not thus it is not relevant that petitioners did not have actual receipt of the interest in hand because it is sufficient that they had constructive receipt of it in view of the foregoing we sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue petitioners’ concessions and the parties’ stipulation decision will be entered under rule
